--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT 10.05
 
ADVISORY AGREEMENT
 
THIS AGREEMENT, made as of October 9, 2013 among OASIS PAM LLC, a Delaware
limited liability company and (the “Trading Company”), R.J. O’Brien Fund
Management, LLC, a Delaware limited liability company (the “Managing Member”),
and Paskewitz Asset Management, LLC, a limited liability company formed under
the laws of Delaware (the “Trading Advisor”).
 
W I T N E S S E T H:
 
WHEREAS, the Trading Company has been organized as a Delaware limited liability
company pursuant to its organizational documents to, among other things,
directly or indirectly through a commodity trading advisor, trade, buy, sell,
spread, or otherwise acquire, hold, or dispose of commodities (including, but
not limited to, foreign currencies, mortgage-backed securities, money market
instruments, financial instruments, and any other securities or items which are
now, or may hereafter be, the subject of futures contract trading), domestic and
foreign commodity futures contracts, forward contracts, foreign exchange
commitments, options on physical commodities and on futures contracts, spot
(cash) commodities and currencies, exchange of futures contracts for physicals
transactions, exchange of physicals for futures contracts transactions, and any
rights pertaining thereto, whether traded on an organized exchange or otherwise
(hereinafter referred to collectively as “futures interests;” provided, however,
such definition shall exclude securities futures products as defined by the
Commodity Futures Trading Commission (“CFTC”), options in securities futures and
options in equities) and securities (such as United States Treasury securities)
approved by the CFTC for investment of customer funds and other securities on a
limited basis, and to engage in all activities incident thereto;
 
WHEREAS, the Trading Company is a master fund has or will have assets invested
into it directly or indirectly by one or more entities, including, but not
necessarily limited to limited to certain commodity pools operated by the
Managing Owner (each individually, a “Fund”) ;
 
WHEREAS, the principals of the Trading Advisor have extensive experience trading
in futures interests and the Trading Advisor is willing to provide the services
and undertake the obligations as set forth herein;
 
WHEREAS, the Trading Company and the Managing Member each desires the Trading
Advisor to act as a trading advisor for the Trading Company and to make
investment decisions with respect to futures interests for the Trading Company
and the Trading Advisor desires so to act; and
 
WHEREAS, the Trading Company, the Managing Member and the Trading Advisor wish
to enter into this Agreement which, among other things, sets forth certain terms
and conditions upon which the Trading Advisor will conduct the futures interest
trading with respect to a portion of the Trading Company’s assets, as described
herein.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.        
Undertakings in Connection with the Continuing Offering of a Fund.

 
(a)         The Trading Advisor agrees with respect to the continuing offering
of interests (“Units”) in a Fund: (i) to make all disclosures regarding itself,
its principals and affiliates, its trading performance, its trading systems,
methods and strategies (subject to the need, in the reasonable discretion of the
Trading Advisor, to preserve the secrecy of Proprietary Information (as defined
in Section 1(c) hereof) concerning such systems, methods and strategies), and
otherwise, as a Fund and/or the Trading Company may reasonably require (x) in
connection with a Fund’s offering materials (the “Prospectus”) as required by
any applicable regulations under the Commodity Exchange Act (the “CEA”), and/or
the rules and regulations of the Securities and Exchange Commission (the “SEC”),
including in connection with any amendments or supplements thereto, or (y) to
comply with any other applicable law or rule or regulation, including those of
the CFTC, the National Futures Association (the “NFA”), the SEC, or any other
regulatory or self-regulatory body, exchange, or board with jurisdiction over
its members (or to comply with the reasonable request of the aforementioned
organizations); and (ii) to otherwise cooperate with a Fund and/or the Trading
Company and the Managing Member by providing information regarding the Trading
Advisor in connection with the preparation of the Prospectus, including any
amendments and/or supplements thereto, as a Fund and/or the Trading Company may
deem appropriate; provided that all such disclosures are subject to the need, in
the reasonable discretion of the Trading Advisor, to preserve the secrecy of
Proprietary Information concerning its clients, systems methods and strategies.
As used herein, unless otherwise provided, the term “principal” shall have the
meaning as defined in Rule 4.10(e) of the CFTC’s regulations and the term
“affiliate” shall mean an individual or entity that directly or indirectly
controls, is controlled by, or is under common control with, such party.
 
(b)         If the Trading Advisor becomes aware of any materially untrue or
misleading statement or omission regarding itself or any of its principals or
affiliates in the Disclosure Document (as defined in Section 17 hereof), or of
the occurrence of any event or change in circumstances which would result in
there being any materially untrue or misleading statement or omission in the
Disclosure Document regarding itself or any of its principals or affiliates, the
Trading Advisor shall promptly notify the Managing Member and shall cooperate
with the Managing Member in the preparation of any necessary amendments or
supplements to the Fund(s)’s Prospectus. Neither the Trading Advisor nor any of
its principals, or affiliates, or any stockholders, officers, directors, or
employees shall distribute a Fund’s Prospectus or selling literature or shall
engage in any selling activities whatsoever in connection with the continuing
offering of Units except as may be specifically approved by the Managing Member
and agreed to by the Trading Advisor.
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(c)         For purposes of this Agreement, and notwithstanding any of the
provisions hereof, all non-public information relating to the Trading Advisor
including, but not limited to, records, whether original, duplicated,
computerized, handwritten, or in any other form, and information contained
therein, business and/or marketing and/or sales plans and proposals, names of
past and current clients, names of past, current and prospective contacts,
trading methodologies, systems, strategies and programs, trading advice, trading
instructions, results of proprietary accounts, training materials, research data
bases, portfolios, and computer software, and all written and oral information,
furnished by the Trading Advisor to the Trading Company and the Managing Member
and/or their officers, directors, employees, agents (including, but not limited
to, attorneys, accountants, consultants, and financial advisors) or controlling
persons (each a “Recipient”), regardless of the manner in which it is furnished,
together with any analysis, compilations, studies or other documents or records
which are prepared by a Recipient of such information and which contain or are
generated from such information, regardless of whether explicitly identified as
confidential, with the exception of information which (i) is or becomes
generally available to the public other than as a result of acts by the
Recipient in violation of this Agreement, (ii) is in the possession of the
Recipient prior to its disclosure pursuant to the terms hereof, (iii) is or
becomes available to the Recipient from a source that is not bound by a
confidentiality agreement with regard to such information or by any other legal
obligation of confidentiality prohibiting such disclosure, or (iv) that is
independently developed by the Recipient without use of the confidential
information described in this Section 1(c), are and shall be confidential
information and/or trade secrets and the exclusive property of the Trading
Advisor (“Confidential Information” and/or “Proprietary Information”).
 
(d)         The Trading Company and the Managing Member each warrants and agrees
that they and their respective officers, directors, members, equity holders,
employees and agents (including for purposes of this Agreement, but not limited
to, attorneys, accountants, consultants, and financial advisors) will protect
and preserve the Confidential Information and will disclose Confidential
Information or otherwise make Confidential Information available only to the
Trading Company’s or the Managing Member’s officers, directors, members, equity
holders, employees and agents (including for purposes of this Agreement, but not
limited to, attorneys, accountants, consultants, and financial advisors), who
need to know the Confidential Information (or any part of it) for the purpose of
satisfying their fiduciary, legal, reporting, filing or other obligations
hereunder or to monitor performance in the account during the term of this
Agreement or thereafter, or to the Trading Company, Managing Member or a
Recipient, as the case may be, is required to disclose such Confidential
Information due to a fiduciary obligation or legal or regulatory request.
Additionally, the Trading Company and the Managing Member each warrants and
agrees that it and any Recipient will use the Confidential Information solely
for the purpose of satisfying the Trading Company’s or the Managing Member’s
obligations under this Agreement and not in a manner which violates the terms of
this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
2.        
Duties of the Trading Advisor.

 
(a)         Upon the commencement of trading operations on or about October 10,
2013 by the Trading Advisor with respect to all or a portion of the assets of
the Trading Company, the Trading Advisor hereby agrees to act as a Trading
Advisor for the Trading Company and, as such, shall have authority and
responsibility for directing the investment and reinvestment of that portion of
the Trading Company’s assets allocated to the Trading Advisor, which shall
consist of the Allocated Net Assets (as defined in Section 5(c)hereof) plus
“notional” funds, if any, allocated to the Trading Advisor, as specified in
writing by the Managing Member and consented to by the Trading Advisor (the
“Assets”), on the terms and conditions and in accordance with the prohibitions
and the trading policies set forth in Exhibit A to this Agreement as amended
from time to time and provided in writing to the Trading Advisor by the Managing
Member (the “Trading Policies”); provided, however, that the Managing Member may
override the instructions of the Trading Advisor without notice to the Trading
Advisor to the extent necessary (i) to comply with the Trading Policies and with
applicable speculative position limits, (ii) to fund any distributions or
redemptions, (iii) to pay the Trading Company’s expenses, (iv) to the extent the
Managing Member believes doing so is necessary for the protection of the Trading
Company, (v) to terminate the futures interest trading of the Account (as
defined in Section 4) with the Trading Advisor, or (vi) to comply with any
applicable law or regulation. The Managing Member agrees not to override any
such instructions for the reasons specified in clauses (ii) or (iii) of the
preceding sentence unless the Trading Advisor fails to comply with a request of
the Managing Member to make the necessary amount of funds available to the
Trading Company within two trading days of such request. The Trading Advisor
shall not be liable for the consequences of any decision by the Managing Member
to override instructions of the Trading Advisor, except to the extent that such
consequences result from a material breach of this Agreement by the Trading
Advisor or the Trading Advisor fails to comply with the Managing Member’s
decision to override an instruction. Notwithstanding anything to the contrary
contained in this Agreement, the Trading Company shall have the right to
instruct the Trading Advisor to liquidate any or all positions at any time.
 
(b)         The Trading Advisor shall:
 
(i)         Exercise good faith and due care in trading futures interests for
the account of the Trading Company in accordance with the prohibitions and
Trading Policies, and the trading systems, methods, and strategies of the
Trading Advisor described in the Disclosure Document, with such changes and
additions to such trading systems, methods or strategies as the Trading Advisor,
from time to time, incorporates into its trading approach for accounts the size
of the Trading Company.
 
(ii)         Provide the Managing Member, within 20 business days of the end of
a calendar quarter, and within 20 business days of a separate request which the
Managing Member may make from time to time, with information comparing the
performance of the Trading Company’s account and the performance of all other
client accounts (“Other Accounts”) directed by the Trading Advisor using the
trading systems used by the Trading Advisor on behalf of the Trading Company
over a specified period of time for the purpose of confirming that the Trading
Company has been treated equitably compared to such Other Accounts. In providing
such information, the Trading Advisor may take such steps as are necessary to
assure the confidentiality of the Trading Advisor’s clients’ identities. The
Trading Advisor shall, upon the Managing Member’s request, consult with the
Managing Member concerning any discrepancies between the performance of such
Other Accounts and the Trading Company’s account. The Trading Advisor shall
promptly inform the Managing Member in writing of any material discrepancies of
which the Trading Advisor is aware. The Managing Member acknowledges that the
following differences in accounts may cause divergent trading results: different
trading strategies, methods or degrees of leverage, different trading policies,
accounts experiencing differing inflows or outflows of equity, different risk
profiles, accounts which commence trading at different times and accounts which
have different portfolios or different fiscal years.
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(iii)         Inform the Managing Member when the Trading Advisor’s open
positions maintained by the Trading Advisor exceed the Trading Advisor’s
applicable speculative position limits.
 
(iv)         Upon request of the Managing Member, promptly provide the Managing
Member with all information concerning the Trading Advisor and its activities
reasonably requested by the Managing Member (including, without limitation,
information relating to changes in control, key personnel, trading approach, or
financial condition). Additionally, the Trading Advisor agrees to furnish R.J.
O’Brien & Associates, LLC (“RJOB”) in an electronic format as requested by RJOB
(i) a final report of all trades at the end of each business day and (ii) a
report of any trade made involving a position with a required initial margin
equal to 15% or more of the Assets within 60 minutes on a best efforts basis of
the Trading Advisor’s receipt of confirmation, verbal or otherwise, from the
executing broker that such a trade has been executed. The Trading Advisor
further acknowledges and agrees that the timely provision of all such
information is of the essence in order to enable the Trading Company, its
designated entities, and RJOB to monitor and comply with mandatory risk control
algorithms imposed upon the operation of the Trading Company.
 
(c)         All purchases and sales of futures interests pursuant to this
Agreement shall be for the account, and at the risk, of the Trading Company and
not for the account, or at the risk of the Trading Advisor or any of its
affiliates or each of their principals, stockholders, directors, officers, or
employees, or any other person, if any, who controls the Trading Advisor. All
brokerage commissions and related transaction fees arising from such trading by
the Trading Advisor shall be for the account of the Trading Company.
 
(d)         Subject to §7(a) hereof, the Trading Advisor shall assume financial
responsibility for any errors committed or caused by it in transmitting orders
for the purchase or sale of futures interests for the Trading Company’s account
including payment to the Commodity Brokers (as described in Section 4 hereof) of
the floor brokerage commissions, exchange, NFA fees, and other transaction
charges and give-up charges incurred by the Commodity Broker on such trades but
only for the amount of the Commodity Brokers’ out-of-pocket costs in respect
thereof. The Trading Advisor’s errors shall include, but not be limited to,
inputting improper trading signals or communicating incorrect orders to the
Commodity Brokers. The Trading Advisor shall have an affirmative obligation to
promptly notify the Managing Member upon discovery of its own errors with
respect to the account, and the Trading Advisor shall use its best efforts to
identify and promptly notify the Managing Member of any order or trade which the
Trading Advisor reasonably believes was not executed in accordance with its
instructions to any Commodity Broker or such other commodity broker utilized to
execute orders for the Trading Company.
 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(e)         Prior to the commencement of trading by the Trading Company, the
Managing Member, on behalf of the Fund, shall deliver to the Trading Advisor a
trading authorization appointing the Trading Advisor the Trading Company’s
attorney-in-fact for such purpose (a form of which is attached hereto as Exhibit
B).
 
(f)         In performing services to the Trading Company, the Trading Advisor
shall utilize its Diversified Program (the “Trading Program”), and as modified
from time to time. The Trading Advisor shall give the Managing Member prior
written notice of any change in the Trading Program that the Trading Advisor
considers to be material (and shall not effect such change on behalf of the
Trading Company without the Managing Member’s consent), including any additional
futures interests to be traded by the Trading Advisor not already listed On
Exhibit C. Changes in the futures interests traded, provided that such futures
interests are listed on Exhibit C, shall not be deemed a modification of the
Trading Program.
 
3.        
Trading Advisor as an Independent Contractor.

 
For all purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall, unless otherwise expressly provided herein or
authorized, have no authority to act for or represent the Trading Company in any
way or otherwise be deemed an agent of the Trading Company and/or the Fund(s).
Nothing contained herein shall be deemed to require the Trading Company to take
any action contrary to its governing documents as from time to time in effect,
or any applicable law or rule or regulation of any regulatory or self-regulatory
body, exchange, or board. Nothing herein contained shall constitute the Trading
Advisor or the Managing Member as members of any partnership, joint venture,
association, syndicate or other entity, or be deemed to confer on any of them
any express, implied, or apparent authority to incur any obligation or liability
on behalf of any other. It is expressly agreed that the Trading Advisor is
neither a promoter, sponsor, nor issuer with respect to the Trading Company or
any Fund, nor does the Trading Advisor have any authority or responsibility with
respect to the offer, sale or issuance of Units of any Fund.
 
4.        
Futures Broker.

 
The Trading Advisor shall effect all transactions in futures interests for the
Trading Company through the Trading Company’s separate account of the Trading
Company to be traded exclusively by the Trading Advisor (the “Account”)
maintained with RJOB or such commodity broker or brokers as the Managing Member
shall direct and appoint from time to time (the “Futures Brokers”).
 
Notwithstanding the foregoing, the Trading Advisor may execute trades through
brokers other than those employed by RJOB and its affiliates so long as
arrangements (including executed give-up agreements) are made for such floor
brokers to “give-up” or transfer the positions to RJOB in conformity with the
Trading Policies set forth in Exhibit A attached hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
5.        
Fees.

 
(a)         For the services to be rendered to the Trading Company by the
Trading Advisor under this Agreement:
 
(i)         The Trading Company shall pay the Trading Advisor a monthly
management fee equal to 1/12 of *% (a *% annual rate) of the Assets allocated to
it (as defined in Section 2(a) hereof) as of the last day of each month (the
“Management Fee”). The Management Fee is payable in arrears within 20 Business
Days of the end of the month for which it was calculated. For purposes of this
Agreement, “Business Day” shall mean any day which the securities markets are
open in the United States. At no time shall during the term of this Agreement
shall the Management Fee rate exceed the management fee rate payable to Trading
Advisor under its negotiated fee agreement with RPM Risk & Portfolio Management
AB (“RPM”).
 
(ii)         The Trading Company shall pay the Trading Advisor a quarterly
incentive fee equal to *% of the New Trading Profit (as defined in Section 5(d)
hereof) (the “Incentive Fee”). The initial incentive period will commence on the
date the Trading Advisor commences trading the Account and shall end on the last
day of the calendar quarter after such date. The Incentive Fee is payable within
20 Business Days of the end of the calendar quarter for which it was calculated.
At no time shall during the term of this Agreement shall the Incentive Fee rate
exceed the incentive fee rate payable to Trading Advisor under its negotiated
fee agreement with RPM.
 
(b)         If this Agreement is terminated on a date other than the last day of
a calendar quarter, the Incentive Fee shall be determined as if such date were
the end of a calendar quarter. If this Agreement is terminated on a date other
than the end of a month, the Management Fee described above shall be determined
as if such date were the end of a month, but such fee shall be prorated based on
the ratio of the number of trading days in the month through the date of
termination to the total number of trading days in the month. If, during any
month after the Trading Advisor commences trading operations on behalf of the
Account (including the month in which the Trading Advisor commences such
operations), the Trading Company does not conduct business operations, or
suspends trading for the Account, or, as a result of an act or material failure
to act by the Trading Advisor, is otherwise unable to utilize the trading advice
of the Trading Advisor on any of the trading days of that month for any reason,
the Management Fee shall be prorated based on the ratio of the number of trading
days in the month which the Account engaged in trading operations or utilizes
the trading advice of the Trading Advisor to the total number of trading days in
the month. The Management Fee payable to the Trading Advisor for the month in
which the Trading Company begins to receive trading advice from the Trading
Advisor pursuant to this Agreement shall be prorated based on the ratio of the
number of trading days in the month from the day the Trading Company begins to
receive such trading advice to the total number of trading days in the month. In
the event that there is an increase or decrease in the Assets as of any day
other than the first day of a month, the Trading Advisor shall be paid a pro
rata Management Fee on such increase or decrease in the Assets for such month.
 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(c)         The term “Allocated Net Assets” shall mean the total assets of the
Trading Company allocated to the Account (including, but not limited to, all
cash and cash equivalents, accrued interest and amortization of original issue
discount, and the market value (marked-to-market) of all open futures interest
positions and other assets of the Account) less all liabilities of the Trading
Company determined in accordance with generally accepted accounting principles
consistently applied under the accrual basis of accounting. Unless generally
accepted accounting principles require otherwise, the market value of a futures
or option contract traded on a United States exchange shall mean the settlement
price on the exchange on which the particular futures or option contract shall
be traded by the Trading Advisor on behalf of the Account with respect to which
the Net Assets are being determined; provided, however, that if a contract could
not be liquidated on such day due to the operation of daily limits or other
rules of the exchange on which that contract shall be traded or otherwise, the
settlement price on the first subsequent day on which the contract could be
liquidated shall be the market value of such contract for such day, or if a
contract could not be liquidated on such day due to the exchange being closed
for an exchange holiday, the settlement price on the most recent preceding day
on which the contract could have been liquidated shall be the market value of
such contract for such day. The market value of a forward contract or a futures
or option contract traded on a foreign exchange or market shall mean its market
value as determined by the Managing Member on a basis consistently applied for
each different variety of contract.
 
(d)         The term “New Trading Profit” shall mean net futures interest
trading profits (realized and unrealized) on the Assets, decreased
proportionally by the Trading Advisor’s monthly Management Fees and brokerage
commissions and NFA fees applicable to the Account. Interest income is not
included in New Trading Profit. Extraordinary expenses do not reduce New Trading
Profit. Such trading profits and items of decrease shall be determined from the
end of the last calendar quarter in respect of which an incentive Fee was earned
by the Trading Advisor or, if no Incentive Fee has been earned previously by the
Trading Advisor, from the date that the Trading Advisor commenced managing the
Assets, to the end of the calendar quarter as of which such Incentive Fee
calculation is being made. New Trading Profit shall be calculated before
reduction for Incentive Fees paid or accrued so that the Trading Advisor does
not have to earn back Incentive Fees.
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(e)         If any payment of Incentive Fees is made to the Trading Advisor on
account of New Trading Profit earned by the Trading Advisor and the Trading
Advisor thereafter fails to earn New Trading Profit or experiences losses for
any subsequent incentive period, the Trading Advisor shall be entitled to retain
such amounts of Incentive Fees previously paid to the Trading Advisor in respect
of such New Trading Profit. No Incentive Fees shall be payable to the Trading
Advisor until the Trading Advisor has earned New Trading Profit: provided,
however, that if the Assets are reduced because of redemptions that occur at the
end of, and/or subsequent to, a calendar quarter in which the Trading Advisor
experiences a futures interest trading loss for the Trading Company, the trading
loss that must be recovered before the Trading Advisor will be deemed to
experience New Trading Profit in a subsequent calendar quarter will be equal to
the amount determined by (x) dividing the Assets after such decrease by the
Assets in immediately before such decrease and (y) multiplying that fraction by
the amount of the unrecovered futures interest trading loss prior to such
decrease. In the event that the Trading Advisor experiences a trading loss in
more than one calendar quarter without the Trading Company paying an intervening
incentive Fee and Assets are reduced in more than one such calendar quarter
because of redemptions, then the trading loss for each such calendar quarter
shall be adjusted in accordance with the formula described above and such
reduced amount of futures interest trading loss shall be carried forward and
used to offset subsequent futures interest trading profits. No Incentive Fees
shall be payable to the Trading Advisor until the Trading Advisor has earned New
Trading Profit.
 
6.        
Term

 
(a)         This Agreement shall continue in effect for a period of one year
from the date the Agreement was entered into unless otherwise terminated as set
forth in this Section 6. The Trading Advisor may terminate this Agreement at the
end of such one-year period by providing prior written notice of termination to
the Trading Company at least sixty days prior to the expiration of such one-year
period. If the Agreement is not terminated upon the expiration of such one-year
period, this Agreement shall automatically renew for an additional one-year
period and shall continue to renew for additional one-year periods until this
Agreement is otherwise terminated, as provided for herein. This Agreement shall
automatically terminate if the Trading Company is dissolved.
 
(b)         The Trading Company and Managing Member each shall have the right to
terminate this Agreement in its discretion (i) at any month end upon five days’
prior written notice to the Trading Advisor, or (ii) at any time upon prior
written notice to the Trading Advisor upon the occurrence of any of the
following events: (A) if any person described as a “principal” of the Trading
Advisor in the Prospectus ceases for any reason to be an active “principal” of
the Trading Advisor; (B) if the Trading Advisor becomes bankrupt or insolvent;
(C) if the Trading Advisor is unable to use its trading systems or methods as in
effect on the date hereof and as modified in the future for the benefit of the
Trading Company; (D) if the registration, as a commodity trading advisor, of the
Trading Advisor with the CFTC or its membership in the NFA is revoked,
suspended, terminated, or not renewed, or limited or qualified in any respect;
(E) except as provided in Section 12 hereof, if the Trading Advisor merges or
consolidates with, or sells or otherwise transfers its advisory business, or all
or a substantial portion of its assets, any portion of its futures interest
trading systems or methods, or its goodwill to, any individual or entity; (F)
if, at any time, the Trading Advisor violates any Trading Policy or
administrative policy, except with the prior express written consent of the
Managing Member; or (G) if the Trading Advisor fails in a material manner to
perform any of its obligations under this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(c)         The Trading Advisor may terminate this Agreement at any time:
 
(i)         upon thirty days’ prior written notice to the Trading Company and
Managing Member, in the event: (A) that the Managing Member imposes additional
trading limitation(s) in the form of one or more Trading Policies or
administrative policies that the Trading Advisor does not consent to, such
consent not to be unreasonably withheld; (B) the Managing Member objects to the
Trading Advisor implementing a proposed material change to the Trading Program
and the Trading Advisor certifies to the Managing Member in writing that it
believes such change is in the best interests of the Trading Company or (C); the
Assets of the Trading Company fall below a level at which the Trading Advisor
can no longer reasonably implement its Trading Program.
 
(ii)        immediately upon providing written notice to the Trading Company and
Managing Member, in the event (A) the Managing Member or the Trading Company
materially breaches this Agreement and does not correct the breach within ten
days of receipt of a written notice of such breach from the Trading Advisor; (B)
the Trading Company becomes bankrupt or insolvent, (C) the registration of the
Managing Member with the CFTC as a commodity pool operator or its membership in
the NFA is revoked, suspended, terminated or not renewed, or limited or
qualified in any respect; or (D) if the Managing Member or Trading Company
merges, consolidates or sells a substantial portion of its assets pursuant to
Section 11 of this Agreement, the Trading Advisor may terminate this Agreement
immediately upon proving written notice to the Managing Member and Trading
Company
 
(iii)       as of any month end occurring after the initial 12 month period
following the effective date of this Agreement end upon 30 days’ prior written
notice to the Managing Member and the Trading Company.
 
(d)         Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Section 6 shall be without penalty or
liability to any party, on account of such termination.
 
(e)         The indemnities set forth in Section 7 hereof shall survive any
termination of this Agreement.
 
7.        
Standard of Liability: Indemnifications.

 
(a)         Limitation of Trading Advisor Liability. In respect of the Trading
Advisor’s role in the futures interests trading of the Trading Company, the
Trading Advisor shall not be liable to the Trading Company or the Managing
Member or their partners, directors, officers, principals, managers, members,
shareholders, employees, controlling persons or successors and assigns except
that the Trading Advisor shall be liable for acts or omissions that constitute a
material breach of this Agreement or a representation, warranty or covenant
herein, willful misconduct or gross negligence, or are the result of the Trading
Advisor not having acted in good faith and in the reasonable belief that such
actions or omissions were in, or not opposed to, the best interests of the
Trading Company.
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(b)         Trading Advisor Indemnity in Respect of Management Activities. The
Trading Advisor shall indemnify, defend and hold harmless the Trading Company
and the Managing Member, their controlling persons, their affiliates and their
respective directors, officers, principals, managers, members, shareholders,
employees and controlling persons from and against any and all losses, claims,
damages, liabilities (joint and several), costs, and expenses (including any
reasonable investigatory, legal, accounting and other expenses incurred in
connection with, and any amounts paid in, any litigation or other proceeding or
any settlement; provided that, solely in the case of a settlement, the Trading
Advisor shall have approved such settlement) resulting from a demand, claim,
lawsuit, action or proceeding (other than those incurred as a result of claims
brought by or in the right of an indemnified party) relating to this Agreement
(except as covered by paragraph (d) below); provided that a court of competent
jurisdiction upon entry of a final judgment (or, if no final judgment is
entered, by an opinion rendered by counsel who is approved by the Trading
Company and the Trading Advisor, such approval not to be unreasonably withheld)
to the effect that the action or inaction of such indemnified party that was the
subject of the demand, claim, lawsuit, action, or proceeding constituted gross
negligence, willful misconduct, or a material breach of this Agreement or a
representation, warranty or covenant of the Trading Advisor, its controlling
persons, affiliates, directors, officers, shareholders, employees, or
controlling persons.
 
(c)         Trading Company Indemnity in Respect of Management Activities. The
Trading Company shall indemnify, defend and hold harmless the Trading Advisor,
its controlling persons, their affiliates and their respective directors,
officers, principals, managers, members, shareholders, employees and controlling
persons, from and against any and all losses, claims, damages, liabilities
(joint and several), costs and expenses (including any reasonable investigatory,
legal, accounting and other expenses incurred in connection with, and any
amounts paid in, any litigation or other proceeding or any settlement; provided
that, solely in the case of a settlement, the Trading Company shall have
approved such settlement) resulting from a demand, claim, lawsuit, action or
proceeding (other than those incurred as a result of claims brought by or in the
right of an indemnified party) relating to this Agreement (except as covered by
paragraph (e) below); provided that a court of competent jurisdiction upon entry
of a final judgment finds (or, if no final judgment is entered, by an opinion
rendered by counsel who is approved by the Trading Company and the Trading
Advisor, such approval not to be unreasonably withheld) to the effect that the
action or inaction of such indemnified party that was the subject of the demand,
claim, lawsuit, action, or proceeding did not constitute gross negligence,
willful misconduct, or a material breach of this Agreement or a representation,
warranty or covenant of the Trading Advisor, its controlling persons, its
affiliates and directors, officers, shareholders, employees, and controlling
persons and was done in good faith.
 
(d)         Trading Advisor Indemnity in Respect of Sale of a Fund’s Units. The
Trading Advisor shall indemnify, defend and hold harmless the Trading Company,
any Fund, the Managing Member, any selling agent, their controlling persons and
their affiliates and their respective directors, officers, principals, managers,
members, shareholders, employees and controlling persons from and against any
and all losses, claims, damages, liabilities, costs, and expenses, (joint and
several), to which any indemnified person may become subject (including any
reasonable investigatory, legal, accounting and other expenses incurred in
connection with, and any amounts paid in, any litigation or other proceeding or
any settlement; provided that, solely in the case of a settlement, the Trading
Advisor shall have approved such settlement, and in connection with any
administrative proceedings), in respect of the offer or sale of Units, insofar
as such losses, claims, damages, liabilities, costs, or expenses (or action in
respect thereof) arise out of, or are based upon: (i) a breach by the Trading
Advisor of any applicable laws or regulations or any representation, warranty or
agreement in this Agreement; or (ii) any materially untrue statement or omission
relating or with respect to the Trading Advisor, or any of its principals, or
their operations, trading systems, methods or performance, which was made in any
Fund Prospectus or any amendment or supplement thereto or any other sales
literature and furnished by the Trading Advisor for inclusion therein.
 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(e)         Trading Company Indemnity in Respect of Sale of Units. Trading
Company shall indemnify, defend and hold harmless the Trading Advisor its
controlling persons, their affiliates and their respective directors, officers,
principals, managers, members shareholders, employees and controlling persons
from and against any loss claim, damage, liability, cost, and expense, joint and
several, to which any indemnified person may become subject (including any
reasonable investigatory, legal, accounting and other expenses incurred in
connection with, and any amounts paid in, any litigation or other proceeding or
any settlement; provided that, solely in the case of a settlement, the Trading
Company and the relevant Fund shall have approved such settlement, and in
connection with any administrative proceedings), in respect of the offer or sale
of a Fund’s Units, unless such loss, claim, damage, liability, cost, or expense
(or action in respect thereof) arises out of, or is based upon any materially
untrue statement or omission relating or with respect to the Trading Advisor, or
any of its principals or their operations, trading systems, methods or
performance that was made in the relevant Fund’s Prospectus or in any other
sales literature furnished by the Trading Advisor for inclusion therein.
 
(f)         Subject to Section 7(a) hereof, the foregoing agreements of
indemnity shall be in addition to, and shall in no respect limit or restrict,
any other remedies which may be available to an indemnified person.
 
(g)         Promptly after receipt by an indemnified person of notice of the
commencement of any action, claim, or proceeding to which any of the indemnities
may apply, the indemnified person will notify the indemnifying party in writing
of the commencement thereof if a claim in respect thereof is to be made against
the indemnifying party hereunder; but the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability that the
indemnifying party may have to the indemnified person hereunder, except where
such omission has materially prejudiced the indemnifying party. In case any
action, claim, or proceeding is brought against an indemnified person and the
indemnified person notifies the indemnifying party of the commencement thereof
as provided above, the indemnifying party will be entitled to participate
therein and, to the extent that the indemnifying party desires, to assume the
defense thereof with counsel selected by the indemnifying party and not
unreasonably disapproved by the indemnified person. After notice from the
indemnifying party to the indemnified person of the indemnifying party’s
election so to assume the defense thereof as provided above, the indemnifying
party will not be liable to the indemnified person under the indemnity
provisions hereof for any legal and other expenses subsequently incurred by the
indemnified person in connection with the defense thereof, other than reasonable
costs of investigation.
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
Notwithstanding the preceding paragraph, if in any action, claim, or proceeding
as to which indemnification is or may be available hereunder, an indemnified
person reasonably determines that its interests are or may be adverse, in whole
or in part, to the indemnifying party’s interests or that there may be legal
defenses available to the indemnified person that are different from, in
addition to, or inconsistent with the defenses available to the indemnifying
party, the indemnified person may retain its own counsel in connection with such
action, claim, or proceeding and will be indemnified (provided the indemnified
person is so entitled) by the indemnifying party for any legal and other
expenses reasonably incurred in connection with investigating or defending such
action, claim, or proceeding.
 
In no event will the indemnifying party be liable for the fees and expenses of
more than one counsel for all indemnified persons in connection with any one
action; claim, or proceeding or in connection with separate but similar or
related actions, claims, or proceedings in the same jurisdiction arising out of
the same general allegations. The indemnifying party will not be liable for any
settlement of any action, claim, or proceeding effected without the indemnifying
party’s express written consent, but if any action, claim, or proceeding, is
settled with the indemnifying party’s express written consent, the indemnifying
party will indemnify, defend, and hold harmless an indemnified person as
provided in this Section 7.
 
8.        
Right to Advise Others and Uniformity of Acts and Practices.

 
(a)         The Trading Advisor is engaged in the business of advising clients
as to the purchase and sale of futures interests. During the term of this
Agreement, the Trading Advisor, its principals and affiliates, will be advising
other clients (including affiliates and the stockholders, officers, directors,
and employees of the Trading Advisor and its affiliates and their families) and
trading for their own accounts. The Trading Advisor will use its best efforts to
implement a fair and consistent allocation policy that seeks to ensure that all
clients are treated equitably and positions allocated as nearly as possible in
proportion to the assets available for trading of the accounts managed or
controlled by the Trading Advisor. Upon written request, the Managing Member may
request a copy of the Trading Advisor’s procedures regarding the equitable
treatment of trades across accounts. Such procedures shall be provided to the
Managing Member within 30 days of such request by the Managing Member. Under no
circumstances shall the Trading Advisor by any act or omission knowingly or
intentionally favor any account advised or managed by the Trading Advisor over
the account of the Trading Company in any way or manner. Nothing contained in
this Section 8(a) shall preclude the Trading Advisor from charging different
management and/or incentive fees to its clients. Subject to the Trading
Advisor’s obligations under applicable law, the Trading Advisor or any of its
principals or affiliates shall be free to advise and manage accounts for other
clients and shall be free to trade on the basis of the same trading systems,
methods, or strategies employed by the Trading Advisor for the account of the
Trading Company, or trading systems, methods, or strategies that are entirely
independent of, or materially different from, those employed for the account of
the Trading Company, and shall be free to compete for the same futures interests
as the Trading Company or to take positions opposite to the Trading Company,
where such actions do not knowingly or intentionally prefer any of such accounts
over the account of the Trading Company on an overall basis.
 
 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(b)         The Trading Advisor shall not be restricted as to the number or
nature of its clients, except that: (i) so long as the Trading Advisor acts as a
trading advisor for the Trading Company, neither the Trading Advisor nor any of
its principals or affiliates shall knowingly hold any position or control any
other account that would cause the Trading Company, the Trading Advisor, or the
principals or affiliates of the Trading Advisor to be in violation of the CEA or
any regulations promulgated thereunder, any other applicable law, or any
applicable rule or regulation of the CFTC or any other regulatory or self
regulatory body, exchange, or board; and (ii) neither the Trading Advisor nor
any of its principals or affiliates shall render futures interests trading
advice to any other individual or entity or otherwise engage in activity that
shall knowingly cause positions in futures interests to be attributed to the
Trading Advisor under the rules or regulations of the CFTC or any other
regulatory or self regulatory body, exchange, or board so as to require the
significant modification of positions taken or intended for the account of the
Fund; provided that the Trading Advisor may modify its trading systems, methods
or strategies to accommodate the trading of additional funds or accounts. If
applicable speculative position limits are exceeded by the Trading Advisor in
the opinion of (i) independent counsel (who shall be other than counsel to the
Trading Company), (ii) the CFTC, or (iii) any other regulatory or self
regulatory body, exchange, or board, the Trading Advisor and its principals and
affiliates shall promptly liquidate positions in all of their accounts,
including the Trading Company’s account, as to which positions are attributed to
the Trading Advisor as nearly as possible in proportion to the accounts’
respective amounts available for trading (taking into account different degrees
of leverage and “notional” equity) to the extent necessary to comply with the
applicable position limits.
 
9.        
Representations, Warranties, and Covenants of the Trading Advisor.

 
(a)         Representations and Warranties of the Trading Advisor. The Trading
Advisor represents and warrants to and agrees with the Managing Member and the
Trading Company as follows:
 
(i)         It will exercise good faith and due care in implementing the Trading
Program on behalf of the Trading Company as agreed to by the Managing Member and
the Trading Advisor.
 
(ii)        The Trading Advisor shall follow and comply with, at all times, the
Trading Policies.
 
(iii)       The Trading Advisor shall trade the Assets pursuant to the same
trading programs described in Exhibit D unless the Managing Member and the
Trading Advisor agree otherwise.
 
(iv)       The Trading Advisor is duly organized, validly existing and in good
standing under the laws of the state of its organization and is qualified to do
business as a foreign corporation or and is in good standing in each other
jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Trading Advisor’s ability to perform its duties under this Agreement. The
Trading Advisor has full power and authority to perform its obligations under
this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(v)        This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Trading Advisor and is a valid and binding agreement
of the Trading Advisor enforceable in accordance with its terms.
 
(vi)       Each of the Trading Advisor and the Trading Advisor Principals has
all federal, state and foreign governmental, regulatory and exchange licenses
and approvals and has effected all filings and registrations with federal, state
and foreign governmental and regulatory agencies required to conduct its
business and required to perform its or his obligations under this Agreement.
The Trading Advisor is registered as a commodity trading advisor under the CEA
and is a member of the NFA in such capacity.
 
(vii)      The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein, the consummation of the transactions contemplated
herein and the payment of the fees hereunder will not violate, or constitute a
breach of, or default under, the certificate of incorporation or bylaws (or any
other organizational documents) of the Trading Advisor or any agreement or
instrument by which it is bound or of any order, rule, law or regulation binding
on it of any court or any governmental body or administrative agency or panel or
self-regulatory organization having jurisdiction over it.
 
(viii)      Since the respective dates as of which information is given in
connection with the execution of this Agreement, there has not been any material
adverse change in the condition, financial or otherwise, business or prospects
of the Trading Advisor or any Trading Advisor Principal.
 
(ix)        There have not been and there is not pending, or to the best of the
Trading Advisor’s knowledge after due inquiry, threatened, any action, suit or
proceeding before or by any court or other governmental body to which the
Trading Advisor or any Trading Advisor Principal is or was a party, or to which
any of the assets of the Trading Advisor is or was subject and which resulted in
or might reasonably be expected to result in any material adverse change in the
condition, financial or otherwise, business or prospects of the Trading Advisor.
None of the Trading Advisor or any Trading Advisor Principal has received any
notice of an investigation by the NFA, CFTC or other administrative agency or
self-regulatory body (whether United States or foreign) regarding noncompliance
by the Trading Advisor or any of the Trading Advisor Principals with the CEA or
any other applicable law.
 
(x)        Neither the Trading Advisor nor any Trading Advisor Principal has
received, or is entitled to receive, directly or indirectly, any commission,
finder’s fee, similar fee, or rebate from any person in connection with the
organization or operation of the Trading Company and any Fund(s).
 
(xi)       Neither the Trading Advisor nor any Trading Advisor Principal will
use or distribute any Fund’s Prospectus or any selling literature or engage in
any selling activities whatsoever in connection with the offering of the Units.
 
 
15

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(xii)      The foregoing representations and warranties shall be continuing
during the term of this Agreement and if at any time any event shall occur which
could make any of the foregoing representations or warranties inaccurate, the
Trading Advisor shall promptly notify the Managing Member and the Trading
Company of the nature of such event.
 
(b)         Covenants of the Trading Advisor. The Trading Advisor covenants and
agrees that:
 
(i)         The Trading Advisor shall maintain all registrations and memberships
necessary for the Trading Advisor to continue to act as described herein and to
at all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply would have a materially
adverse effect on the Trading Advisor’s ability to act as described herein.
 
(ii)        The Trading Advisor shall inform the Managing Member immediately as
soon as the Trading Advisor or any Trading Advisor Principal becomes the subject
of any investigation, claim or proceeding of any regulatory authority having
jurisdiction over such person or becomes a named party to any litigation
materially affecting (or which may, with the passage of time, materially affect)
the business of the Trading Advisor. The Trading Advisor shall also inform the
Managing Member immediately if the Trading Advisor or any of its officers
becomes aware of any breach of this Agreement by the Trading Advisor.
 
(iii)       The Trading Advisor agrees to cooperate by providing information
regarding itself and its performance in the preparation of any amendments or
supplements to the Prospectus (subject to the limitation set forth in Section 1
hereof).
 
10.        
Representations and Warranties of the Trading Company and the Managing Member;
Covenants of the Managing Member.

 
(a)         The Trading Company and the Managing Member represent and warrant to
the Trading Advisor, as follows:
 
(i)         The Trading Company is a Delaware limited liability company formed
pursuant to its organizational documents and Delaware law and is validly
existing and in good standing under the laws of the State of Delaware with full
power and authority to engage in the trading of futures interests and to engage
in its other contemplated activities as described in the Prospectus; the Trading
Company is qualified to do business in each jurisdiction in which the nature or
conduct of its business requires such qualification and where failure to be so
qualified could materially adversely affect the Trading Company’s ability to
perform its obligations hereunder.
 
(ii)        The Managing Member is duly organized and validly existing and in
good standing as a limited liability company under the laws of the State of
Delaware and is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the nature or conduct of its business
requires such qualification and where the failure to be so qualified could
materially adversely affect the Managing Member’s ability to perform its
obligations hereunder.
 
 
16

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(iii)       The Managing Member is registered as a commodity pool operator under
the CEA and is a member of the NFA in such capacity.
 
(iv)       The Trading Company is a “qualified eligible person” as defined under
CFTC Regulation 4.7.
 
(v)        The Trading Company and the Managing Member have full power and
authority under applicable law to conduct their business and to perform their
respective obligations under this Agreement and as described in the Prospectus.
 
(vi)       This Agreement has been duly and validly authorized, executed and
delivered by the Managing Member on behalf of the Trading Company and
constitutes a valid, binding and enforceable agreement of the Trading Company
and the Managing Member in accordance with its terms.
 
(vii)      The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein and the consummation of the transactions
contemplated herein and in the Prospectus will not violate, or constitute a
breach of, or default under, the Managing Member’s organizational documents, or
the Trading Company’s organizational documents, or any material agreement or
instrument by which either the Managing Member or the Trading Company, as the
case may be, is bound or any material order, rule, law or regulation applicable
to the Managing Member or the Trading Company of any court or any governmental
body or administrative agency or panel or self-regulatory organization having
jurisdiction over the Managing Member or the Trading Company.
 
(viii)      There have not been in the five years preceding the date of this
Agreement and there is not pending or, to the Managing Member’s knowledge,
threatened, any action, suit or proceeding at law or in equity before or by any
court or by any federal, state, municipal or other governmental body or any
administrative, self-regulatory or commodity exchange organization to which the
Managing Member or the Trading Company is or was a party, or to which any of the
assets of the Managing Member or the Trading Company is or was subject; and
neither the Managing Member nor any of the principals of the Managing Member
(“Managing Member Principals”) has received any notice of an investigation by
the NFA, CFTC or any other administrative or self-regulatory organization
regarding non-compliance by the Managing Member or the Managing Member
Principals or the Trading Company with the CEA, the Securities Act of 1933, as
amended, or any applicable laws.
 
(ix)        The Managing Member and the Managing Member Principals have all
federal, state and foreign governmental, regulatory and exchange approvals and
licenses, and have effected all filings and registrations with federal, state
and foreign governmental agencies required to conduct their business or required
to perform their obligations under this Agreement and will maintain all such
required approvals, licenses, filings and registrations for the term of this
Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(x)       The Trading Company is and shall remain in material compliance in all
respects with all laws, rules, regulations and orders of any government,
governmental agency or self-regulatory organization applicable to its business
as described in this Agreement.
 
(xi)      The foregoing representations and warranties shall be continuing
during the term of this Agreement and if at any time any event shall occur which
could make any of the foregoing representations or warranties inaccurate, the
Managing Member shall promptly notify the Trading Advisor of the nature of such
event.
 
(b)         Covenants of the Managing Member. The Managing Member covenants and
agrees that
 
(i)         The Managing Member shall maintain all registrations and memberships
necessary for the Managing Member to continue to act as described herein and to
all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply would have a materially
adverse effect on the Managing Member’s ability to act as described herein.
 
(ii)        The Managing Member shall inform the Trading Advisor immediately as
soon as the Managing Member or any of their principals becomes the subject of
any lawsuit, investigation, claim, or proceeding of any regulatory authority
having jurisdiction over such person or becomes a named party to any litigation
materially affecting the business of the Managing Member or the Trading Company.
The Managing Member shall also inform the Trading Advisor immediately if the
Managing Member or the Trading Company or any of their officers become aware of
any material breach of this Agreement by the Managing Member or the Trading
Company.
 
11.       
Merger or Transfer of Assets.

 
The Managing Member, Trading Company or the Trading Advisor may merge or
consolidate with, or sell or otherwise transfer its business, or all or a
substantial portion of its assets, to any entity upon written notice to the
other parties.
 
12.       
Complete Agreement.

 
This Agreement constitutes the entire agreement between the parties with respect
to the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding as between the parties unless in writing and signed by the
party against whom enforcement is sought.
 
 
18

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
13.       
Assignment.

 
Subject to Section 11, hereof, this Agreement may not be assigned, transferred
by operation of law, change in control or otherwise, by any party hereto without
the express prior written consent of the other parties hereto.
 
14.       
Amendment.

 
This Agreement may not be amended except by the written consent of the parties
hereto. No waiver of any provision of this Agreement shall be implied from any
course of dealings between the parties, from any failure by any party to assert
its rights hereunder or any occasion or series of occasions.
 
15.       
Severability.

 
The invalidity or unenforceability of any provision of this Agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained and any such invalid
provision or covenant shall be deemed to be severable.
 
16.       
Inconsistent Filings.

 
If the Trading Advisor intends to file, to participate in the filing of, or to
publish any description of the Trading Advisor, or of its respective principals
or trading approaches that is materially inconsistent with those described in
Exhibit D (or otherwise provided to the Managing Member), the Trading Advisor
shall inform the Managing Member of such intention and shall furnish copies of
all such filings or publications at least ten Business Days prior to the date of
filing or publication.
 
17.       
Disclosure Documents.

 
(a)         During the term of this Agreement, the Trading Advisor shall furnish
to the Managing Member promptly copies of any and all disclosure-documents as
filed in final form with the CFTC, NFA or other self-regulatory organization by
the Trading Advisor, if applicable.
 
(b)         The Managing Member, the Trading Company and the Fund(s) will not
distribute or supplement any promotional material relating to the Trading
Advisor unless the Trading Advisor has approved reasonable prior notice of and a
copy of such promotional material and has received such material in writing.
 
18.       
Track Record.

 
The track record and other performance information of the Trading Company and/or
Fund(s) shall be the property of the Managing Member and not the Trading
Advisor; provided that the Trading Advisor is authorized to include and utilize
the performance of the Account as part of the historical composite performance
record of the Trading Program.
 
 
19

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
19.       
Use of Name.

 
Upon termination of this Agreement, the Trading Company, at its expense, as
promptly as practicable: (i) shall take all necessary action to cause the
Prospectus of any Fund(s) and organizational documents of the Fund(s) to be
amended in order to eliminate any reference to “Paskewitz” or “PAM” (except to
the extent required by law, regulation or rule); and (ii) shall cease to use in
any other manner, including, but not limited to, use in any sales literature or
promotional material, the name “Paskewitz” or “PAM” or any name, mark or logo
type derived from it or similar to it (except to the extent required by law,
regulation or rule).
 
20.       
Notices.

 
All notices required to be delivered under this Agreement shall be in writing
and shall be effective when delivered personally on the day delivered, by
facsimile on receipt confirmation, by email followed by delivery of an original,
or when given by registered or certified mail, postage prepaid, return receipt
requested, on the second business day following the day on which it is so
mailed, addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):
 
if to the Trading Company:


OASIS PAM, LLC
c/o R. J. O’Brien Fund Management, LLC
222 S. Riverside Plaza
Suite 900
Chicago, Illinois 60606
Facsimile: 312-373-4831
Email: jdematteo@rjobrien.com


if to the Managing Member:


R. J. O’Brien Fund Management, LLC
222 S. Riverside Plaza
Suite 900
Chicago, Illinois 60606
Facsimile: 312-373-4831
Email: jdematteo@rjobrien.com


With a copy to:


Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attn: Timothy P. Selby
Facsimile: (212) 210-9444
Email: timothy.selby@alston.com
 
 
20

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
if to the Trading Advisor:


Paskewitz Asset Management, LLC
100 Plainfield Avenue, Suite 1
Edison, New Jersey 08817
Facsimile: (732) 393-0041
 
1)
Email: bradp@pamhf.com

 
2)
Email: dianak@pamhf.com



21.       
Continuing Nature of Representations, Warranties and Covenants: Survival.

 
All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and the provisions of this
Agreement shall survive the termination of this Agreement with respect to any
matter arising while this Agreement was in effect. Each party hereby agrees that
as of the date of this Agreement it is, and during its term shall be, in
compliance with its representations, warranties and covenants herein contained.
In addition, if at any time any event occurs which would make any of such
representations, warranties or covenants not true, the affected party will use
its best efforts to promptly notify the other parties of such fact.
 
22.       
Third-Party Beneficiaries.

 
This Agreement is not intended and shall not convey any rights to a party to
this Agreement.
 
23.       
Governing Law.

 
This Agreement and any amendment hereto shall be governed by, and construed in
accordance with, the laws of the State of Illinois, United States of America
(excluding the law thereof which requires the application of, or reference to,
the law of any other jurisdiction). Each party hereto expressly and irrevocably
agrees (a) that it waives any objection, and specifically consents, to venue in
the United States federal or state courts located in the City of Chicago, State
of Illinois, United States of America, so that any action at law or in equity
may be brought and maintained in any such court, and (b) that service of process
in any such action may be effected against such party by certified or registered
mail or in any other manner permitted by applicable United States Federal Rules
of Civil Procedure or rules of the Courts of the State of Illinois. In addition
each party hereto expressly and irrevocably waives, in respect of any action
brought in any United States federal or state court located in the City of
Chicago, State of Illinois or any resulting judgment, any objection, and hereby
specifically consents, to the jurisdiction of any such court and agrees not to
seek to change the situs of such action or to assert that any other court in any
other jurisdiction is a more suitable forum for the hearing and adjudication of
any claim or dispute raised in such action.
 
 
21

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
24.       
Remedies.

 
In any action or proceeding arising out of any of the provisions of this
Agreement, the Trading Advisor agrees not to seek any prejudgment equitable or
ancillary relief. The Trading Advisor agrees that its sole remedy in any such
action or proceeding shall be to seek actual monetary damages for any breach of
this Agreement, except that Trading Advisor may seek a declaratory judgment with
respect to the indemnification provisions of this Agreement.
 
25.       
Headings.

 
Headings to sections herein are for the convenience of the parties only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.
 
26.       
Successors.

 
This Agreement including the representations, warranties and covenants contained
herein shall be binding upon and inure to the benefit of the parties hereto,
their successors and permitted assigns, and no other person shall have any right
or obligation under this Agreement.
 
27.       
Counterparts.

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
28.       
Waiver of Breach.

 
The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of a breach by
any other party. The failure of a party to insist upon strict adherence to any
provision of the Agreement shall not constitute a waiver or thereafter deprive
such party of the right to insist upon strict adherence.
 
 
22

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

  OASIS PAM, LLC   by R.J. O’Brien Fund Management, LLC   Managing Member      
  By
/s/ Julie M. DeMatteo
    Name:  Julie M. DeMatteo     Title:    Managing Director         R.J.
O’BRIEN FUND MANAGEMENT, LLC         By
/s/ Julie M. DeMatteo
    Name:  Julie M. DeMatteo     Title:    Managing Director        
PASKEWITZ ASSET MANAGEMENT, LLC
        By /s/ Bradford Paskewitz    
Name:  Bradford Paskewitz
   
Title:    CEO

 
 
23

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT A
 
Trading Policies
 
1.         The Trading Advisor will not employ the trading technique commonly
known as “pyramiding”, in which the Trading Advisor uses unrealized profits on
existing positions in a given futures interest due to favorable price movement
as margin specifically to buy or sell additional positions in the same or a
related futures interest Taking into account the Trading Company’s open trade
equity (i.e., the profit or loss on an open futures interest position) on
existing positions in determining generally whether to acquire additional
futures interest positions on behalf of the Trading Company will not be
considered to constitute “pyramiding”.
 
2.         The Trading Advisor will not utilize borrowings on behalf of the
Trading Company except if the Trading Company purchases or takes delivery of
commodities. If the Trading Advisor borrows money on behalf of the Trading
Company, the lending entity in such case (the “lender”) may not receive interest
in excess of its interest costs, nor may the lender receive interest in excess
of the amounts which would be charged the Trading Company by unrelated banks on
comparable loans for the same purpose, nor may the lender or any affiliate
thereof receive any points or other financing charges or fees regardless of the
amount. Use of lines of credit in connection with its forward trading does not,
however, constitute borrowing for purposes of this trading limitation.
 
3.         The Trading Advisor will not “churn” the Trading Company’s assets.
Churning is the unnecessary execution of trades so as to generate increased
brokerage commissions.
 
4.         The Trading Advisor will trade currencies and other commodities on
futures exchanges, in the interbank and forward contract markets only with
banks, brokers, dealers, and other financial institutions which the Managing
Member has determined to be creditworthy.
 
5.         The Trading Advisor will trade only in those futures interests that
have been approved by the CFTC as suitable for US investors. The Trading Advisor
will not establish new positions in a futures interest on behalf of the Trading
Company for any one contract month or option if such additional positions would
result in a net long or short position for that futures interest requiring as
margin or premium more than 15% of the Trading Company’s net assets
 
6.         The Trading Advisor will not acquire additional positions in any
futures interest on behalf of the Trading Company if such additional positions
would result in the aggregate net long or short positions for all futures
interests requiring as margin or premium for all outstanding positions more than
662/3% of the Trading Company’s net assets.
 
7.         The Trading Advisor will not purchase, sell, or trade securities
(except securities approved by the CFTC for investment of customer funds).
 
8.         The Trading Advisor will be responsible for errors committed or
caused by it in transmitting orders for the purchase or sale of futures
interests for the Trading Company’s account.
 
 
A-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT B
 
COMMODITY TRADING AUTHORITY
 
Dear Paskewitz Asset Management, LLC:


OASIS PAM, LLC (the “Trading Company”) and R.J. O’Brien Fund Management, LLC,
the Trading Company’s managing member (the “Managing Owner”) do hereby make,
constitute and appoint you as the Trading Company’s attorney-in-fact to buy and
sell futures and forward contracts through such futures commission merchants as
shall be agreed on by you and the Managing Owner on behalf of the Trading
Company, pursuant to the trading program identified in the Agreement among the
Trading Company, the Managing Member and you as of the 9th day of October as
amended or supplemented, and in accordance with the terms and conditions of said
Agreement.
 
This authorization shall terminate and be null, void and of no further effect
simultaneously with the termination of the said Agreement.
 

  Very truly yours,       OASIS PAM, LLC   by R.J. O’Brien Fund Management, LLC
  Managing Member         By
/s/ Julie M. DeMatteo
    Name:  Julie M. DeMatteo     Title:    Managing Director         R.J.
O’BRIEN FUND MANAGEMENT, LLC         By
/s/ Julie M. DeMatteo
    Name:  Julie M. DeMatteo     Title:    Managing Director

 
 
B-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT C
 
FUTURES INTERESTS TRADED
 
Description
Exchange
Continent
Sector
Currency
Corn
CBT
North America
Agricultural
USD
5 Yr T-Note
CBT
North America
Interest Rates
USD
Soybean Oil
CBT
North America
Agricultural
USD
Soybean Meal
CBT
North America
Agricultural
USD
Soybeans
CBT
North America
Agricultural
USD
2 year T-Note
CBT
North America
Interest Rates
USD
Australian Dollar
CME
North America
FOREX
USD
British Pound
CME
North America
FOREX
USD
Canadian Dollar
CME
North America
FOREX
USD
Euro
CME
North America
FOREX
USD
Japanese Yen
CME
North America
FOREX
USD
Mexican Peso
CME
North America
FOREX
USD
Swiss Franc
CME
North America
FOREX
USD
Lean Hogs
CME
North America
Agricultural
USD
Live Cattle
CME
North America
Agricultural
USD
Nasdaq 100 Mini
CME
North America
Equity Indexes
USD
Gold
COMEX
North America
Metals
USD
Copper
COMEX
North America
Metals
USD
Silver
COMEX
North America
Metals
USD
Amsterdam Index
EOE
Europe
Equity Indexes
EUR
DAX Index
EUREX
Europe
Equity Indexes
EUR
DJ Euro STOXX 50
EUREX
Europe
Equity Indexes
EUR
CAC 40 Index
EURONEXT
Europe
Equity Indexes
EUR
FTSE 100
EURONEXT
Europe
Equity Indexes
GBP
US Dollar Index
FINEX
North America
FOREX
USD
Hang Seng Index
HKEX
Asia
Equity Indexes
HKD
Crude Oil Light
NYMEX
North America
Energy
USD
Heating Oil
NYMEX
North America
Energy
USD
Natural Gas
NYMEX
North America
Energy
USD
Nikkei 225
SGX
Asia
Equity Indexes
JPY
MSCI Taiwan Index
SGX
Asia
Equity Indexes
USD
TOPIX Index
TSE
Asia
Equity Indexes
JPY
10 Yr T-Note
CME
North America
Interest Rates
USD
Long Gilt
EURONEXT
Europe
Interest Rates
GBP
Euro-Bund
EUREX
Europe
Interest Rates
EUR

 
 
C-1

--------------------------------------------------------------------------------

 